Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 29 January 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir
                            Newport January 29th 1781.
                        
                        The Divine Providence manifests itself always for our cause. In my last of the 26th inst. I have had the
                            honor to acquaint your Excellency that our frigates, after having been severely beaten by three hard gales of wind were
                            entered safe in our harbour. These same gales have thrown on shore two British Line of battle Ships and a frigate that had
                            put to sea on purpose to intercept ours at their coming in. It is said that one of them is stranded at montauck point that
                            the other is entered dismasted in Gardners’ bay, and that the Frigate alone is safely rentered. The Chevalier Destouche is
                            waiting for more exact intelligence to go out with his whole fleet. I hope, at Least, that it will enable him to send one
                            man of war with two frigates to cruise before Chesapeak bay to break the communication from New york to the South. I take
                            the occasion of General Knox’s return to head quarters to give to your Excellency these news which are the Latest we have.
                            I am with respect and personal attachment Sir, Your Excellency’s Most obedient, most humble servant
                        
                            le Cte de Rochambeau
                        
                    